DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kangaspunta et al. (US 10921817) discloses in (col. 5 lines 37-60), the vehicle computing system 134 may use the semantic segmentation component 136 and/or the filter component 138 to determine whether a LIDAR blob 140 (and/or a set of points of a 3D point cloud) represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102. Additionally, or alternatively, the vehicle computing system 134 may use the semantic segmentation component 136 and/or the filter component 138 to filter out LIDAR data 132 (e.g., LIDAR data associated with a LIDAR blob 140) from data used to plan a trajectory and/or a route of the vehicle 102. For example, the LIDAR data 132 may be filtered out based on a determination that the LIDAR blob 140 represents a navigable space for the vehicle 102 and/or based on a determination that one or more safety conditions are satisfied, as described in further detail herein. Col. 14 lines 6-15 discloses the LIDAR blob may be assigned to a class based at least in part on a first score (received from a machine learning algorithm) and a second score (determined based at least in part on a semantic segmentation of the image). In this example, the process 800 may include inputting, into the machine learning algorithm, LIDAR data associated with the points of the LIDAR blob. The first score may be received as output from the machine learning algorithm. The first score may be associated with a first probability that the LIDAR blob belongs to a first class of object.

Berger et al. (US 10,839,530) discloses moving point detection in which col. 10 lines 65-67 and col. 11 lines 1-30 discloses  The process 200 includes inputting 250 the augmented image to a two-dimensional convolutional neural network to obtain a semantic labeled image (e.g., the semantic labeled image 122) wherein elements of the semantic labeled image include respective predictions. The predictions may indicate which labels from a set of classification labels are likely to be associated with an object depicted in a corresponding pixel of the image and an associated point of the point cloud. A prediction for a pixel of the semantic labeled image may be a vector of probabilities, with each component of the vector corresponding to one member of the set of 
But, the closest prior art does not explicitly disclose receiving the image data and the point cloud data into the autonomous vehicle; semantically classifying the image data based on a machine learning model forming point classifications and point classification probabilities; associating each point in the point cloud data to the image data that are spatially co- located with the point cloud data; performing a first transform on the points in the point cloud data into an image coordinate system associated with the image data; classifying each of the first transformed points that represents an obstructed space and a non-obstructed space based on the spatial association of the first transformed points with the semantically classified image data forming obstructed points and non-obstructed points; performing a second transform on the first transformed points into a robot coordinate system associated with the autonomous vehicle; classifying each of the second transformed points that represents the non-obstructed space and the obstructed space within a pre-selected area surrounding the autonomous vehicle, forming a grid of the obstructed points and 
a free space estimator including: a 3D point cloud to 3D image processor transforming the 3D point cloud to 3D image coordinates; a 3D image to 2D RGB transform transforming the 3D image coordinates to 2D RGB coordinates; a 2D to 3D baselink transform transforming the 2D RGB coordinates to 3D baselink coordinates forming transformed point cloud data; and a layer processor computing an obstacle classification layer, a probability layer, and a log odds layer based on the transformed point cloud data and the image data.
accessing a synchronizer, the synchronizer providing time synchronized point cloud data and the semantically segmented image data that are based on the time stamps on point cloud data and the semantically segmented image data that are received simultaneously, forming time- synchronized point cloud data from the time stamped point cloud data and time-synchronized semantically segmented image data from the time stamped semantically segmented image data; receiving time-synchronized point cloud data and the time-synchronized semantically segmented image data from the plurality of cameras, the plurality of cameras being mounted on a front of the autonomous vehicle, on a left side of the autonomous vehicle, and on an opposing right side of the autonomous vehicle; translating the time-synchronized point cloud data from a LIDAR coordinate system associated with the at least one LIDAR sensor to an image coordinate system associated with the plurality of cameras including: creating a rotation by applying a roll of -90 and a yaw of -90 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 2021/0373161) 
Cohen et al. (US 11,062,454)
Yao et al. (US 11,004,261)
Tchapmi et al. (US 11,004,202)
Nezhadarya et al. (US 10,970,871)
Hua et al. (US 2020/0191971)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/13/2022